Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Marchese et al in view of Rajesh Chandra.
Marchese et al teach an aqueous zeolitic synthesis gel (sol) comprising a morpholine (a structure directing agent), a phosphorous source, an alumina source (aluminum hydroxide) and optionally a silica source.  In a colloidal gel the dispersed phase has particle size below one micron (1000nm) and larger than that of a dissolved species (~1nm). This sol is subject to hydrothermal crystallization and produces a zeolitic powder. The ratio of phosphorous to aluminum in the sol is about 1:1 (See Table 1). The difference between the primary reference .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marchese et al in view of Rajeshchanda, as applied above, in further view of JP 3757110B.
The difference between the prior art combination above and instant claim 5 is the formation of a membrane rather than a powder. JP 3757110B teaches that application of a zeolite synthesis sol with seeds to a substrate forms a membrane on the substrate upon hydrothermal treatment. It would have been obvious to process the above synthesis mixture in this way in order to obtain the product in membrane form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732